FERGUSON, Judge
(concurring in part and dissenting in part):
I concur in part and dissent in part.
I agree with my brothers’ determination that since three of the offenses charged against the accused were committed in a transaction motivated by a single impulse, they merged for purposes of punishment. Failure of the military judge to so instruct the court requires reassessment of the sentence. United States v Pearson, 19 USCMA 379, 41 CMR 379 (1970). However, I do not agree with their holding relative to the failure of the military judge to explain the law of principals to the appellant during the guilty plea inquiry for the reasons set forth in my separate opinion in United States v Wimberly, 20 USCMA 50, 42 CMR *60242 (1970). Where an accused pleads guilty to a particular offense and the proof offered reflects that he is guilty only by virtue of being an aider and abettor, and the offense is not so charged, I believe that the military judge should conduct a further inquiry, explain the basis for guilt and either obtain a disavowal of this proof or refuse to accept the plea. Only in this manner, can there be assurance that a plea of guilty was knowingly and intelligently made. United States v Care, 18 USCMA 535, 40 CMR 247 (1969).
I would reverse that portion of the decision of the United States Army Court of Military Review, affirming the accused’s conviction of Additional Charge I, and direct that a rehearing thereon may be ordered.